Citation Nr: 0010704	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  95-04 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to March 1966.  
He died in December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant appealed those decisions to the 
Board and, on February 28, 1997, the Board denied the 
appellant's claim on appeal.  The appellant then appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an August 30, 1999, Order, the 
Court, upon unopposed motion of VA, vacated the Board's 
February 28, 1997, decision, and remanded the case for 
additional actions more particularly set forth in the motion. 


REMAND

The appellant, the veteran's widow, is claiming entitlement 
to service connection for the cause of the veteran's death as 
secondary to exposure to Agent Orange.  The veteran's death 
certificate indicates that the cause of death was carcinoma 
of the sinus without metastasis.  Private medical records 
indicate that in April 1992, the veteran sought treatment for 
submandibular lymph node swelling.  This was biopsied in May 
1992 and the biopsy report revealed undifferentiated large 
cell carcinoma.  Additional biopsies were performed in June 
1992.  These also revealed undifferentiated large cell 
carcinoma.  The veteran was diagnosed with stage IV 
undifferentiated large cell carcinoma of the paranasal 
sinuses, with extensive involvement of the right maxillary 
ethmoid and frontal sinuses.  

Correspondence from Mr. Robert Shore, received in February 
1994, reported that the veteran had presented in May 1992 
with locally advanced undifferentiated cancer involving the 
paranasal sinuses, nasopharynx, and bilateral cervical lymph 
nodes, which "represented nasopharyngeal cancer with local-
regional extension."  Mr. Shore stated further that the 
veteran initially responded to treatment but developed bone 
metastases in March 1993, and passed away in December 1993.

In addition to submitting a number of medical and scientific 
studies addressing the link between Agent Orange exposure and 
cancers in general, the appellant has submitted a copy of a 
scientific study specifically addressing the link between 
nasal/nasopharyngeal cancer and Agent Orange exposure.  The 
appellant has also submitted a December 1996 letter by the 
author of the study, Richard W. Clapp, MPH, D.Sc., who opined 
that there exists a greater than 50 percent chance of an 
association between exposure to herbicides used in Vietnam 
and the occurrence of nasal/nasopharyngeal cancer in 
veterans.  Another opinion, from James R. Olson, Ph.D., dated 
in June 1997, concurred with Dr. Clapp's opinion.  

In view of the opinions provided by Drs. Clapp and Olson, the 
Board finds that additional development is necessary in this 
case.  The Board notes that there 
are tissue samples and slides which have yet to be obtained 
which may be available for evaluation by the Armed Forces 
Institute of Pathology (AFIP).  These consist of the samples 
taken during the biopsies in May and June 1992.  The RO must 
attempt to obtain these samples, in addition to any others 
that may be available.  After such samples are obtained, the 
case is to be returned to the Board so that the materials can 
be forwarded to the AFIP for an expert opinion.

To ensure that the VA has properly developed the facts and 
evidence pertinent to the claim, the case is REMANDED to the 
RO for the following development:

1.  The RO should contact the appellant, 
if necessary, to obtain the necessary 
waiver.  The RO should then contact 
Ingalls Memorial Hospital at One Ingalls 
Drive, Harvey, Illinois, 60426, to obtain 
any and all available tissue slides or 
samples from the surgeries performed on 
May 22, 1992 (pathology # [redacted]) and June 
3, 1992 (pathology #[redacted]).  Any such 
slides/samples should be associated with 
the claims file.

2.  The RO should inquire of the 
appellant whether any additional slides 
or samples exist.  Any and all such 
samples should also be obtained and 
associated with the claims file.

3.  Upon receipt of the foregoing, to the 
extent available, and after having 
documented the responses from the sources 
requested--either affirmative or 
negative--the claims file together with 
all material obtained, should be promptly 
forwarded to the Board.  The data will 
thereafter be forwarded to the AFIP for 
the purposes of review and opinion. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


